In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-22-00131-CV
                 ___________________________

NASIMA A. JAFFERJEE, M.D. AND RADIOLOGY ASSOCIATES OF NORTH
                     TEXAS, P.A., Appellants

                                V.

  JUANY ADRIANA GUAJARDO, INDIVIDUALLY AND AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF FRANCISCO PEREZ CALDERON,
                         Appellee



              On Appeal from the 236th District Court
                      Tarrant County, Texas
                  Trial Court No. 236-304984-18


                Before Kerr, Bassel, and Womack, JJ.
                 Per Curiam Memorandum Opinion
                              MEMORANDUM OPINION

       After considering appellants Nasima A. Jafferjee, M.D. and Radiology

Associates of North Texas, P.A.’s petition for permissive appeal, filed April 18, 2022,

we deny the petition. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d); Tex. R. App.

P. 28.3(a), (f), (j); see also Tex. R. Civ. P. 168.

                                                      Per Curiam

Delivered: May 4, 2022




                                                 2